UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAOYAN LIU, GUIZHEN LI, LIBERATO
TENELEMA, FENG WU DU, SHUI XIN
MO, CHONG CHEN, and JUN GENG
LI,

                          Plaintiffs,              17 Civ. 7862 (KPF)

                   -v.-                                 ORDER

CANTEEN 82 INC., ALLEN LI, SONG
ZHENG, and YEH CHING,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 12, 2019, the Court was notified that the parties reached a

settlement on all issues in mediation. (Minute Entry for 12/12/19). On

December 13, 2019, the Court ordered the parties to submit their settlement

agreement by December 20, 2019 for the Court’s review in light of Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). (Dkt. #71). On

December 17, 2019, Plaintiffs requested a one-month extension of time to

submit the settlement agreement. (Dkt. #72). The Court granted the motion,

giving the parties until January 20, 2020 to submit the settlement agreement

for review. (Dkt. #72).

      On January 21, 2020, Plaintiffs asked for another two-week extension

through February 5, 2020, as the parties were still exchanging drafts. (Dkt.
#74). The Court granted the extension, but noted that no further extensions

would be granted. (Dkt. #75).

      On February 6, 2019, the Court reached out to counsel for both parties

by email because the Court had still not received the settlement papers.

Plaintiffs’ counsel requested a further extension because two plaintiffs, Chong

Chen and Guizhen Li, have refused to sign the settlement agreement, and

Plaintiffs’ counsel has lost touch with another Plaintiff, Jun Geng Li, who has

not signed the agreement. Plaintiffs’ counsel informed the Court that they

have proposed to Defendants settling the claims with the Plaintiffs who had

signed the agreement, but had not yet heard back from Defendants.

      Accordingly, the parties are ORDERED to meet and confer with regard to

whether this case can be settled without respect to the three Plaintiffs who

have not signed the settlement agreement. On or before February 28, 2020,

the parties must either submit the settlement agreement for Cheeks review or

submit a letter proposing how the parties would like to proceed with the case.

      SO ORDERED.

Dated: February 12, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
